258 P.3d 1292 (2011)
244 Or. App. 329
STATE of Oregon, Plaintiff-Respondent,
v.
Justin Dewain DALBY, Defendant-Appellant.
090748295; A143586.
Court of Appeals of Oregon.
Submitted June 8, 2011.
Decided July 13, 2011.
Peter Gartlan, Chief Defender, and Morgen E. Daniels, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before BREWER, Chief Judge, and GILLETTE, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Rainoldi, 236 Or.App. 129, 235 P.3d 710 (2010), rev. allowed, 349 Or. 654, 249 P.3d 542 (2011).